SULLIVAN, J.:
Epitomized Opinion
Conviction of violating Sec. 2271, M. C., relating to. automobile traffic on Cleveland streets.
This section .penalizes the 'operation of a motor vehicle on the public streets.of the city at a greater speed than is .reasonable or pfoper,. having regard for the width, traffic, use and general and, .usual rules of .such road,-street or. highway,.. ..-It make's- a rate of speed greater than 15.mile's per hour in the business or congested district, of more' thán 20 miles in other portions of the city, presumptive evidence of a rate greater than is reasonable or proper. The, Court of-Appeals held:
1. A careful reading of the opinion forces the opinion -that the court below, in reaching a judgment of “guilty,” did not pay due regard to those elements in the evidence that related to width, traffic and other conditions existing on Superior street between 47th and 19th streets, in order to determine whether the accused was operating at a rate' of speed greater than is reasonable- or proper, having regard for width, use and general rules of such ■ street. The said court used the following language in his opinion: “Now 34 miles an hour is a dangerous rate of speed. I don’t care how wide the street is. A busy street like Superior avenut, in the morning, with so many intersecting streets and cross-town railroads — you can’t control the car.” ,In this it seems that the court misconceived not only the rule of law applicable to the case,-but ignored, in so many words, the express wording of the ordinance itself.
2. The court, in its opinion, instead of adopting the rule of law in itself applicable to a criminal case, especially where imprisonment is part of the penalty, adopted the rule of law applying to civil cases. “Of course the city must have the preponderance of the evidence. Laronge has two witnesses and the city one; but we don’t weigh evidence by numbers. We weigh it by probative force, or probative value.” Under the rules of law in such cases the court must find beyond the existence of a reasonable doubt, before a defendant be adjudged guilty. As distinguishing between the requirements of the law in civil and criminal cases, the court quoted the syllabis in Moran v. State, 11 C. C. R. 464.
With these two misconceptions, it is the opinion of this court-that the defendant Laronge did not have a fair and .impartial trial, and the judgment of the court, below is reversed and cause remanded.